Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The action is responsive to application filed on September 9, 2021.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyerhaeuser et al, USPN. (2016/0350374 herein after “Weyer”).


Regarding claims 1, 6 and 11, Weyer discloses a system and a method comprising:

at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (fig. 3):
determining, by a calculation engine of a database management system, a calculation scenario including operations of a multiprovider, the multiprovider including a first data source and a second data source, the first data source and the second data source each requiring different approaches for optimization of the operations (fig. 3, pars. 24 and 30, “multiprovider” and “work on portioned data”, and par. 32, “execution plans”);
splitting, by the calculation engine, the multiprovider into a first node and a second node, the first node corresponding to a first operation performable using a first optimization strategy compatible with the first data source, and the second node corresponding to a second operation performable using a second optimization strategy compatible with the second data source (figs. 3-5, par. 30, “multiprovider”, “nodes... multiplied between split and merge and partition the data”);
performing, by the calculation engine, the first operation at the first data source to produce a first result (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria);
performing, by the calculation engine, the second operation at the second data source to produce a second result (fig. 3, par. 30, “parallel execution” on “partitioned data”);
merging, by the calculation engine and corresponding to a third operation, the first result and the second result; and performing the third operation at the first data source (pars. 23, 32 and 42, “resulting multiprovider” merge the results and bypass intermediate results).




Regarding claims 3, 8 and 13, Weyer discloses wherein the second data source comprises a smart data access database (SDA data Source) (smart data access database (pars. 11, 23 and 30, “portioned data”, “OLAP engine searches” comprise smart data access on DB, see par. 25, fast search FSI by SAP).

Regarding claims 4, 9 and 14, Weyer discloses, wherein the first operation comprises a hierarchies join and a field element selection filter (pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria).

Regarding claims 5, 10 and 15, Weyer discloses, wherein the second operation comprises operations performed at a first sub-node and a second sub-node, the first sub-node corresponding to a hierarchy join compatible with the second data source, and the second sub-node corresponding to data aggregation and a field element selection filter compatible with the second data source (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria or filtering, and pars. pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria with the parallel processing).

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. See remarks below.


Examiner disagrees.  The limitation comprises a multiprovider with two data sources requiring different approaches for optimization of operations.  Similarly, Weyer teaches two mutliproviders with stocked child multiprovider working as a sub and root multiprovider to include merging the providers and executing operations specified by calculation nodes of an instantiated calculation scenario (figs. 1 and 4, par. 24).  The multiprovider merger includes processing data uniquely to the specific domain such as region i.e.,  Region Europe, and Germany (figs. 3 and 4).
 
Applicant alleges the limitation comprising “splitting…the multiprovider… second data source” is not taught by Weyer.
Examiner disagrees.  The relevant part of the rejection reads,
“splitting, by the calculation engine, the multiprovider into a first node and a second node, the first node corresponding to a first operation performable using a first optimization strategy compatible with the first data source, and the second node corresponding to a second operation performable using a second optimization strategy compatible with the second data source (figs. 3-5, par. 30, “multiprovider”, “nodes... multiplied between split and merge and partition the data”)”.
For example, parallel execution and other types of executions/processes are performed to split/partition and merge data partitions and databases (par. 30).  Data optimization is achieved in order to handle specific domain by region processing (see fig. 4).  If applicant maintains that the present claims/system comprises a novel way of handling the data and strategy optimization he is welcome to claim more details to make the distinctions standout.  As such, all allegations are believed moot.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data optimizing:
USPN. 2016/0204916 [Wingdings font/0xE0] fig. 5, pars. 29-31
USPN. 2016/0292167 [Wingdings font/0xE0] fig. 5, pars. 47-50

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 22, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153